
	

113 HR 4504 IH: DoD Suicide Tracking Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4504
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Ms. Tsongas (for herself, Mr. Peters of California, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To improve military readiness by establishing programs to consistently track, retain, and analyze
			 information regarding suicides involving members of the reserve components
			 of the Armed Forces and suicides involving dependents of members of the
			 regular and reserve components.
	
	
		1.Short titleThis Act may be cited as the DoD Suicide Tracking Act of 2014.
		2.Improved consistency in reserve component suicide prevention and resilience program
			(a)Policy for standard suicide data collection, reporting and assessmentTo improve consistency in and oversight of the suicide prevention and resilience program for the
			 National Guard and Reserves established pursuant to section 10219 of title
			 10, United States Code, the Secretary of Defense shall prescribe a policy
			 for the development of a standard method for collecting, reporting, and
			 assessing suicide data and suicide-attempt data involving members of the
			 National Guard and Reserves.
			(b)ConsultationThe Secretary of Defense shall develop the policy required by subsection (a) in consultation with
			 the Secretaries of the military departments, the Chief of the National
			 Guard Bureau, and the adjutants general of the States, the Commonwealth of
			 Puerto Rico, the District of Columbia, Guam, and the Virgin Islands.
			(c)Submission of policy and congressional briefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit the
			 policy developed under subsection (a) to the Committees on Armed Services
			 of the Senate and the House of Representatives. At the request of the
			 committees, the Secretary also shall brief such committees on the policy
			 and the implementation status of the standardized suicide data collection,
			 reporting and assessment method.
			(d)ImplementationThe Secretaries of the military departments, with respect to the Reserves, and the Chief of the
			 National Guard Bureau and the adjutants general, with respect to the
			 National Guard, shall implement the policy developed under subsection (a)
			 within 180 days after the date of the submission of the policy under
			 subsection (c).
			3.Department of Defense suicide prevention program for military dependents
			(a)Program requiredAs soon as possible after the date of the enactment of this Act, the Secretary of Defense shall
			 direct the Secretary of each military department to develop and implement
			 a program to track, retain, and analyze information regarding suicides
			 involving dependents of members of the regular and reserve components of
			 the Armed Forces under the jurisdiction of that Secretary.
			(b)Dependent definedIn this section, the term dependent means a person described in section 1072(2) of title 10, United States Code, except that, in the
			 case of a parent or parent-in-law of a member of the Armed Forces, the
			 income-support requirement of subparagraph (E) of such section does not
			 apply.
			
